Citation Nr: 1340038	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  06-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder to include as secondary to service-connected left knee disabilities.

2.  Entitlement to service connection for a right foot and ankle disorder to include a secondary to service-connected left knee disabilities.

3.  Entitlement to service connection for a neurological disability of the upper extremities to include bilateral ulnar neuropathy.  

4.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for degenerative arthritis of the back.

6.  Entitlement to a rating in excess of 10 percent prior to August 7, 2000, and in excess of 20 percent from August 7, 2000, for Osgood-Schlatter's disease of the left knee.

7.  Entitlement to an initial evaluation in excess of 10 percent for left knee traumatic arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A November 1992 rating decision denied entitlement to an increased rating for Osgood-Schlatter's disease of the left knee and denied entitlement to service connection for a right knee disability.  

In August 1993, the Veteran testified during a hearing before a Hearing Officer at the RO concerning his increased rating claim for his service-connected left knee disability; a transcript of that hearing is of record.

In April 1998, the Board remanded the matter of entitlement to an increased rating for his left knee disability to the RO for additional development.  Service connection for a right knee disability was denied.  

In an April 2000 rating decision, the RO granted entitlement to service connection and assigned a separate 10 percent rating for traumatic arthritis of the left knee, effective April 21, 1998.  The RO denied entitlement to an increased rating for Osgood-Schlatter's disease of the left knee.  In an April 2001 rating decision, the RO assigned a 20 percent rating for Osgood-Schlatter's disease of the left knee, effective August 7, 2000.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his claim.  AB v. Brown, 6 Vet. App. 35 (1993).

The April 2001 rating decision denied entitlement to service connection for right knee, ankle, and foot disabilities.  An April 2003 rating decision denied entitlement to service connection for a back disability and hip arthritis and denied entitlement to an increased rating for Osgood-Schlatter's disease of the left knee.  The Veteran perfected an appeal of the issues of service connection for a back disability and entitlement to an increased rating for Osgood-Schlatter's disease of the left knee.  

A July 2004 rating decision denied entitlement to service connection for hypertension, diabetes mellitus, neuropathy of the upper extremities, neuropathy of the lower extremities, a kidney disorder with anemia, and a vision or eye disability.  The Veteran perfected an appeal.  

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in November 2006; a transcript of that hearing is of record.  In December 2008 and May 2010, the Board remanded these matters to the RO via the Appeals Management Center (AMC) for additional development.  In November 2010, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  

In a September 2011 Board decision, the Board granted service connection for diabetes mellitus type II, diabetic nephropathy, bilateral peripheral neuropathy of the lower extremities, and diabetic retinopathy.  This action constituted a full grant of the benefits sought, and the claims for service connection for service connection for diabetes mellitus type II, diabetic nephropathy, bilateral peripheral neuropathy of the lower extremities, and diabetic retinopathy are no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The issues remaining on appeal were remanded to the RO for additional development.  Pursuant to the Board's September 2011 Remand, the Appeals Management Center (AMC) obtained VA treatment records, scheduled the Veteran for appropriate VA examinations, and issued a Statement of the Case and Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

A February 2012 rating decision implemented the September 2011 Board decision.  An April 2013 rating decision granted service connection for anemia.  This action constituted a full grant of the benefits sought, and this claim is no longer open for appellate review.  See Grantham, supra. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The Board notes that subsequent to the issuance of the supplemental statement of the case, dated in April 2013, the Veteran submitted an additional statement from his spouse.  Although this evidence was not accompanied by a waiver of RO review, this statement essentially addressed only the Veteran's back disability, a claim for which is being remanded.  As such, this statement is not relevant and material to the basis for the Board's decision, and because the evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) to the issues before the Board, a remand for RO consideration is not required. 
The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  Chronic or recurrent symptoms of arthritis or other disability of the right knee, right ankle, and right foot were not manifested during service or continuously in the years after service.  

2.  Arthritis or other disability of the right knee, right ankle, and right foot did not manifest during the Veteran's active service, did not manifest within one year of separation from active service, are not etiologically related to active service, and are not proximately due to or aggravated by a service-connected disability to include the Veteran's service-connected left knee disability.     

3.  The Veteran's right foot pain is attributed to his service-connected peripheral neuropathy, and does not constitute a separate disability for rating purposes.  

4.  Bilateral peripheral neuropathy of the upper extremities is proximately due to the service-connected diabetes mellitus.     

5.  The Veteran did not manifest recurrent or chronic symptoms of ulnar or median neuropathy during active service or continuously in the years since active service.  

6.  Bilateral ulnar and median neuropathy did not manifest during the Veteran's active service, did not manifest within one year of separation from active service, is not etiologically related to active service or to a service-connected disability, and is not proximately due to or aggravated by a service-connected disability to include the Veteran's service-connected diabetes mellitus.     

7.  The Veteran did not manifest recurrent or chronic symptoms of cardiovascular disease to include hypertension during active service or continuously in the years since active service.  

8.  Hypertension did not manifest during the Veteran's active service, did not manifest within one year of separation from active service, is not etiologically related to active service or to a service-connected disability, and is not proximately due to or aggravated by a service-connected disability to include the Veteran's service-connected diabetes mellitus.   

9.  For the time period prior to August 7, 2000, the Veteran's service-connected Osgood Schlatter's disease of the left knee was manifested by pain, mild tenderness to palpation, mild swelling, and crepitus without objective evidence of ankylosis, moderate or severe recurrent subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum.

10.  For the time period from August 7, 2000, the service-connected Osgood Schlatter's disease of the left knee has been manifested by pain, moderate tenderness to palpation, moderate antalgic gait, and marked crepitus without objective evidence of ankylosis, severe recurrent subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum.

11.  For the entire period of the appeal dating to July 31, 1992, the Veteran's service-connected left knee arthritis has been manifested by noncompensable limitation of flexion ranging from zero degrees to 95 degrees to full flexion, painful motion, without objective evidence of limitation of extension more nearly approximating a limitation of extension to 10 degrees or more, limitation of flexion more nearly approximating a limitation of flexion to 30 degrees or less, or ankylosis.   






CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability to include arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a right ankle disability to include arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a right foot disability to include arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for ulnar and median neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

7.  Prior to August 7, 2000, the criteria for a disability rating in excess of 10 percent rating for Osgood Schlatter's disease of the left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2013).

8.  From August 7, 2000, the criteria for a disability rating in excess of 20 percent rating for Osgood Schlatter's disease of the left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2013).

9.  For the entire appeal period dating from the receipt of the claim for increase on July 31, 1992, the criteria for an initial disability evaluation in excess of 10 percent for left knee arthritis have not been met; but the criteria for a 10 percent rating were met as of July 31, 1992.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5256 to 5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Here, the VCAA duty to notify was satisfied by way of a series of letters sent to the Veteran in between 2002 and 2012.  The letters provided adequate notice with regard to the claims for service connection and increased ratings.  In these letters, VA informed the Veteran of the evidence and information needed to substantiate a claim for service connection and increased rating, and informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf.  VA informed the Veteran it had to obtain any records held by any federal agency.  These letters also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letters told the Veteran that he could obtain private records himself and submit them to VA.  These letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The claims were readjudicated after the Dingess notice and were most recently readjudicated in the April 2013 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Additionally, there is no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders 129 S. Ct. 1696 (2009).  In April 2009, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records dated from 1992 to 2012.  Moreover, all the private and VA treatment records for which the Veteran has requested assistance in obtaining have been obtained and associated with the claims file.  

VA afforded the Veteran adequate examinations in February 1997, April 1999, March 2000, January 2003, and May 2012 to obtain medical evidence of the severity of the service-connected left knee disability.  VA afforded the Veteran adequate examinations in May 2012 to obtain medical evidence as to the nature and etiology of the claimed hypertension, ulnar nerve disorder to the upper extremities and the disabilities of the right knee, ankle, and foot.  Medical opinions as to the etiology of the claimed disabilities were obtained.  The VA examinations and medical opinions are adequate because the examinations were performed by medical professionals based on review of claims file and a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners cited the evidence that supported the opinion.  Neither the Veteran, nor his representative, has challenged the adequacy of the 2013 examinations obtained for these issues.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims and VA met its duty to assist the Veteran.  

II.  Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Cardiovascular disease, arthritis, and an organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to those disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, arthritis, or an organic disease of the nervous system become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.310 were revised.  Under the provisions in effect at the time the Veteran's claim was received, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a) (effective prior to October 10, 2006).  


Analysis:  Service Connection for Right Knee, Ankle, and Foot Disabilities

The Veteran has asserted that he has multiple disorders, to include a right knee, right ankle, and right foot disabilities, as a result of his service-connected left knee disability.  In addition, he has also asserted that he injured his right knee in service at the same time that he injured his left knee.  In September 2011, the Board reopened the claim for service connection for a right knee disability.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current right knee, ankle, and foot disabilities currently diagnosed as degenerative joint disease did not manifest in service or to a compensable degree within one year of service separation and are not otherwise related to active service.  The Board also finds the weight of the competent and credible evidence shows that the Veteran did not have symptoms of right knee, ankle, or foot pain in service or soon after service, the Veteran did not have continuous symptoms or medical treatment in the years after service, and the current right knee, ankle, and foot disabilities are not medically related to active service, and were not caused by or aggravated by the service-connected left knee disability.    

The medical evidence establishes that the Veteran has a current right knee, ankle, and foot disabilities.  VA treatment records and diagnostic reports show a diagnosis of degenerative arthritis or traumatic arthritis of the right knee and ankle.  See the January 2013 VA examination report.  A September 2000 statement by a private physician shows a diagnosis of degenerative joint disease of the right foot and ankle. 

However, the service treatment records do not show any complaints, treatment, or findings of a right knee, right ankle, or right foot disorder.  The service treatment records do show treatment for a left knee injury in 1969 and 1970, but the Veteran did not at any time mention right knee or right ankle symptoms in those records.  At his separation physical in September 1970 the Veteran specifically denied having a trick or locked knee, foot trouble, bone joint or other deformity, arthritis or rheumatism, or swollen or painful joints; and a physical examination found the Veteran's lower extremities to be normal.  The Veteran separated from service in October 1970.  Following service, he was afforded a VA examination in December 1970 at which he reported having experienced knee problems and indicated that he had left knee pain.  He did not mention any symptoms or complaints pertinent to the right knee, ankle, or foot at that time.   

In fact, there is no evidence of complaints or treatment for the claimed right knee, ankle, or foot disabilities from service separation in 1970 until the early 1990s when the Veteran sought treatment for right knee pain.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  VA treatment records dated in September 1993 show that the Veteran reported having bilateral knee pain, and a February 1997 VA examination report shows a diagnosis of degenerative joint disease of the right knee; but again, this diagnosis was made more than 20 years after service separation.    

The Veteran first raised the issue of service connection for right ankle and foot disabilities in April 2001.  Degenerative joint changes of the right ankle and foot were detected upon private orthopedic examination in September 2000.  A May 2001 VA treatment record indicates that the Veteran complained of some right ankle pain, which the examiner noted was probably due to the patient favoring his right knee.  The physician informed the Veteran that he needed to consider weight reduction, which the physician noted was the single most important step than could be taken to slow down the Veteran's disease, including his arthritis.  A diagnosis of degenerative joint disease of the right ankle was made upon VA examination in May 2012.  

The Board finds the weight of the competent and credible evidence shows that the degenerative joint disease of the right knee, ankle, and foot did not manifest in service or within one year of service separation.  As noted, degenerative joint disease of the right knee, ankle, and foot was first detected by x-ray examination approximately 20 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) is not warranted.  The weight of the competent and credible evidence also fails to show that the Veteran had chronic symptoms of degenerative joint disease or other disability of the right knee, ankle, or foot in service or continuously after service.  As noted, the Veteran began to report recurrent symptoms in the early 1990s,  more than 20 years after he separated from service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.   

The Board will now turn to consideration of whether service connection can be established on either a direct or secondary basis.  Unfortunately, as discussed below, the weight of the competent and credible evidence shows that the degenerative joint disease of the Veteran's right knee, ankle and foot is not related to any injury or event during active service and is not caused by or aggravated by his service-connected left knee disability.  

There is competent and credible medical evidence which weighs against the claim.  In a February 1997 VA joints examination report, the examiner, a VA physician, opined that the Veteran's right knee condition was not secondary to his left knee disability.  

Conversely, in September 2000, Dr. Melton noted that the Veteran had experienced worsened symptoms in his left leg which caused the Veteran to walk differently for several weeks and precipitated a flare-up on the right side.  Dr. Melton noted that the Veteran's overweight status was a negative factors, but stated that there appeared to be a relationship between the right knee problem and the prior military injury on the left.

However, this opinion was inherently speculative in that it found only that there "appeared" to be a relationship, and given this it cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, the opinion only suggested that the left knee caused an altered gait for several weeks, during which time it caused right knee problems, but the opinion did not conclude that the left knee had caused permanent worsening of the right knee.
 
Nevertheless, a VA examination was obtained in May 2012 to assess the relationship, if any, between the Veteran's left and right knee disabilities.  The examination report shows a diagnosis of degenerative joint disease of the bilateral knees.  The examiner considered whether the right knee disability was caused by the left knee disability, but found that the Veteran had marked obesity which the examiner explained could cause derangement of the right knee.  The examiner concluded that the left knee was not significantly damaged to cause the right knee to have to overcompensate.  In January 2013, an addendum was obtained in which the VA examiner opined that there was no aggravation of the Veteran's right knee due to his left knee condition since the left knee symptoms were not severe enough to cause the right knee to overcompensate.  

Regarding the claimed right ankle disability, the May 2012 VA examination report indicates that there is a diagnosis of bilateral ankle strain and degenerative joint disease for at least 10 years.  The Veteran reported having pain in the ankles with walking for at least 10 years and did not report any history of ankle injuries.  The examiner diagnosed the Veteran with degenerative joint disease of the ankle, but opined that it was caused by genetics and old age, and also by obesity.  The examiner noted that the Veteran weighed 340 pounds on average for a long time.  

In a January 2013 addendum, the examiner opined that the Veteran did not have severe degenerative joint disease of the left knee and explained that the Veteran's left knee symptoms were not severe enough to cause the right ankle to compensate and therefore there was no aggravation of the right ankle by the left knee.  

Regarding the claimed right foot disability, the evidence in this case is slightly different than it is for the right knee and ankle.  As noted, a doctor in September 2000 suggested that the Veteran had arthritic changes in the dorsum of the right foot.  Such a diagnosis has not been shown elsewhere, and the more recent medical evidence suggests that the Veteran's right foot pain is the result of his service connected peripheral neuropathy.  Nevertheless, to the extent that arthritis is present in the right foot, it was explained above how it clearly manifested years after service and symptoms of it were not continuous since service.    

In the January 2013 VA examination report indicates that the VA examiner opined that the Veteran's right foot pain was related to peripheral neuropathy and there was no evidence of foot pathology per his current examination.  The May 2012 VA examination report indicates that the Veteran stated he has pain in both feet which the examiner noted was related to history of diabetic neuropathy.  Review of podiatrist notes over the years did not show any treatment regarding foot problems except for toenails trimming.  The examiner opined that the right foot pain was related to peripheral neuropathy and there was no evidence of foot pathology per current exam and per review of the treatment records.

Moreover, even if a right foot disability were found to be present, it is suggested from the evidence of the arthritis impacting the other right lower extremity joints that any arthritis of the right foot would be unrelated to the Veteran's left knee disability, whether by causation or a disability that existed prior to service was permanently worsened by a Veteran's military service, and that such worsening was beyond the natural progression of the condition, as the arthritis in the right knee and right ankle were found to be the result of genetics and morbid obesity.  There has been no medical evidence to the contrary presented.

Hence, there is no competent evidence which relates the diagnosis of degenerative changes in the right foot to active service or to the service-connected left knee disability.  

The competent and credible evidence relates the right foot pain to the peripheral neuropathy of the lower extremities.  Service connection is in effect for peripheral neuropathy of the lower extremities and a 10 percent rating is assigned under Diagnostic Code 8520.  This rating contemplates the symptom of pain.  See 38 C.F.R. §§ 4.123, 4.124, and 4.124a.  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Notwithstanding 38 C.F.R. § 4.14, VA is required to provide separate ratings for separate manifestations of the same disability which are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25 (2013).  The symptoms of right foot pain are encompassed by the service-connected peripheral neuropathy of the right lower extremity and the 10 percent rating assigned to that disease.  Any additional and/or separate rating for the symptoms of knee pain are prohibited under 38 C.F.R. § 4.14.  

The Board finds the May 2012 and January 2013 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive review of the entire evidentiary record.  The VA examiners reviewed the claims folder, examined the Veteran, and considered the Veteran's medical history and the Veteran's theory of secondary service connection as to the cause of the right knee, ankle, and foot disabilities before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  For these reasons, the Board has assigned great probative weight to the opinion of the VA physicians.

There are two medical opinions that weigh in favor of the Veteran's claim.  In a September 2000 statement, Dr. Melton diagnosed degenerative joint disease of the right foot and ankle and he indicated that the Veteran's left-sided symptoms caused him to walk differently which apparently precipitated a flare up or arthritic changes on the right side.  After noting that the Veteran's overweight status was a negative factor, he suggested that there appeared to be a relationship between the right knee problem and the prior military injury on the left. 

In an October 2010 statement, a VA treating physician indicated that the Veteran suffered from osteoarthritis among several other chronic conditions.  He noted that having osteoarthritis in one weight bearing joint can lead to abnormalities in gait that could make other joints prone to arthritis as well and he noted that the Veteran had osteoarthritis in multiple joints.  The VA physician concluded that causality to these conditions was a difficult proposition and was beyond the scope of his practice. 

The Board finds that the September 2000 and October 2010 medical opinions to have less probative weight than the VA medical opinions dated in May 2012 and January 2013.  The Board does not question the physicians' competence and expertise; however, the opinions are inconclusive and speculative.  In the September 2000 statement, Dr. Melton stated that there "appeared" to be a relationship between the right knee and left knee.  The Board finds that this is inconclusive.  The VA treating physician in the October 2010 statement acknowledged that causation was a difficult proposition to opine.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  For these reasons, the Board finds that the September 2000 and October 2010 medical opinions to have limited probative value and are outweighed by the May 2012 and January 2013 VA medical opinions.

The Board finds that the weight of the competent and probative evidence establishes that the Veteran's right knee, ankle, and foot disabilities are not related to injury or event in service but first manifested over 20 years after service separation and are caused by the Veteran's obesity, age, and genetics.  The Board finds that the weight of the competent and probative evidence establishes that the Veteran's right knee, right ankle, and to the extent one exists right foot disabilities are not proximately due to or aggravated by the service-connected left knee disability, and that the right foot pain is a symptom of the service-connected peripheral neuropathy of the lower extremities.  See 38 C.F.R. §§  3.310; 4.14.  For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for right knee, ankle, and foot disabilities on a direct, presumptive, and secondary basis, and the claims are therefore denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Neurological Disorder of the Upper Extremities

The Veteran asserts that he has a neurological disorder of the upper extremities due to his service-connected diabetes mellitus.  The medical evidence of record shows that the Veteran has a diagnosis of peripheral neuropathy of the upper extremities in addition to a diagnosis of ulnar and median neuropathy.   

The Board finds that the competent and credible evidence of record supports a grant of service connection for peripheral neuropathy of the upper extremities as due to the service-connected diabetes mellitus.  A January 2012 VA examination report indicates that the Veteran had diabetic peripheral neuropathy of the upper extremities.  The examination report notes that the Veteran had a diagnosis of diabetes mellitus and had experienced symptoms of numbness and burning in the upper extremities since 2003.  The examiner attributed the symptoms to the diabetic peripheral neuropathy.  The Board finds the evidence establishes that the current peripheral neuropathy of the upper extremities is proximately due to or the result of the service-connected diabetes mellitus type II, and service connection is warranted.  

The medical evidence of record shows that the Veteran also has a diagnosis of ulnar and median neuropathy.  The weight of the competent and credible evidence is against a finding that the ulnar and median neuropathy was either caused by or aggravated by the Veteran's service-connected diabetes mellitus.  The Veteran was afforded a VA examination in January 2013.  The VA examiner reviewed the claims folder, considered the Veteran's reported medical history, examined the Veteran, and offered an opinion that the ulnar neuropathy was less likely than not caused by the service-connected diabetes mellitus.  The examiner indicated that the rationale for the opinion was that it was very rare to have severe ulnar nerve due to diabetes since diabetes mellitus causes damage to smaller nerves in the hands rather than at the elbow.  The examiner also noted that the Veteran also had left ulnar nerve neuropathy before the onset of diabetic neuropathy.  The examiner opined that the Veteran's bilateral ulnar neuropathy was not aggravated by diabetes mellitus for the same reason, which was that diabetes mellitus causes damage to small and distal nerves (hands) rather at the elbow.  See also the May 2012 VA examination report.  The January 2012 VA examination report acknowledges that the Veteran had median neuropathy of the upper extremities, but the examiner did not specifically address the etiology of the condition, or attribute it to the Veteran's diabetes mellitus.  The 2013 examiner's opinion is thorough and supported by a complete rationale.  It is found therefore to be highly probative and entitled to great weight.  

Given this conclusion, the weight of the evidence is squarely against a finding that the ulnar and/or median neuropathy began during or was otherwise caused by the Veteran's military service or that it was medically caused or aggravated by a service-connected disability, to include diabetes mellitus.  

The Veteran was afforded a VA examination in January 2013.  The VA examiner reviewed the claims folder, considered the Veteran's reported medical history, examined the Veteran, and offered an opinion that the ulnar neuropathy was less likely than not caused by the service-connected diabetes mellitus.  The examiner indicated that the rationale for the opinion was that it was very rare to have severe ulnar nerve due to diabetes since diabetes mellitus causes damage to smaller nerves in the hands rather than at the elbow.  The examiner also noted that the Veteran also had left ulnar nerve neuropathy before the onset of diabetic neuropathy.  The examiner opined that the Veteran's bilateral ulnar neuropathy was not aggravated by diabetes mellitus for the same reason, which was that diabetes mellitus causes damage to small and distal nerves (hands) rather at the elbow.  See also the May 2012 VA examination report.  

The Board finds the January 2013 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, and examined the Veteran before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens, supra; see also Prejean, supra.  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez, supra. 

The Veteran himself has related his bilateral ulnar neuropathy to the service-connected diabetes mellitus; and, as a lay person, he is considered competent to describe observable symptoms such as pain.  See Jandreau, supra.  However, while lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the etiology and onset of ulnar or median neuropathy falls outside the realm of common knowledge of a lay person.  See Kahana, supra.  An opinion of etiology of ulnar or median neuropathy would require knowledge of the complexities of the neurological system and the various causes of ulnar neuropathy, and would involve objective clinical testing that the Veteran is not competent to perform.

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral ulnar and median neuropathy on a secondary basis.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current bilateral ulnar and median neuropathy did not manifest in service or to a compensable degree within one year of service separation and is not otherwise related to active service.  The Board finds the weight of the competent and credible evidence shows that the Veteran did not have symptoms of bilateral ulnar or median neuropathy or other neurological disorder in service or soon after service, the Veteran did not have continuous symptoms or medical treatment in the years after service, and there is no suggestion from a medical professional that the current bilateral ulnar and/or median neuropathy is related to active service.  

Service treatment records do not document any complaints, treatment, or diagnosis of ulnar or median neuropathy.  The September 1970 separation examination report indicates that examination of the upper extremities was normal.  The Veteran separated from service in October 1970.  A December 1970 VA examination report indicates that the neurologic examination was normal.  

Review of the record shows that the Veteran first began to have symptoms of ulnar neuropathy in approximately 2001.  An October 2004 VA treatment record indicates that the Veteran was seen in consultation for numbness and weakness in the left hand for two years.  It was noted that he had no history of injury and he did a lot of computer work.  The Veteran reported that his fingers felt weak when using keyboard and he complained of weakness with grip strength.  The Veteran reported doing a lot of propping with bilateral elbows during the work day and when sitting or driving.  He denied symptoms on the right.  The record indicates that EMG of the left upper extremity in April 2003 was consistent with ulnar neuropathy and peripheral neuropathy.  An ulnar nerve decompression was recommended.  The diagnosis was left ulnar neuropathy.  A February 2005 VA neurosurgery clinic record indicates that the Veteran had ulnar neuropathy on the left and also diabetic neuropathy.  A March 2005 EMG/NCS of the left upper extremity was abnormal and there was electrodiagnostic evidence of a sensory-motor peripheral neuropathy affecting the upper limb and evidence of a superimposed left ulnar nerve entrapment at the elbow.  The impression was left ulnar neuropathy. VA treatment records show that the Veteran underwent a left ulnar decompression in July 2005.  It was noted that the Veteran had some feeling back in the ring finger and the pain was gone but he still had some burning and numbness in the pinky.  The Veteran reported having pain and numbness in the lateral aspect of the left arm from the elbow down with numbness in the last two fingers of the left hand since 2001.  Median neuropathy was first detected upon VA examination in January 2012.  

As noted, the first evidence of ulnar neuropathy appeared in 2001, more than 30 years after service separation.  The first evidence of median neuropathy appeared in 2012, more than 40 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the claimed disease is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no competent evidence that tends to link the current ulnar or median neuropathy and any event or incident during the Veteran's period of active service.  The Veteran himself, as a lay person, is not competent to render a medical diagnosis or provide a medical opinion as to the medical relationship between any current disorder and any injury, disease or other event of active service.  See Jandreau, supra.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide a medical opinion as to the etiology of a neurological disorder.  

The Board finds the weight of the competent and credible evidence shows that the ulnar and median neuropathy did not manifest in service or within one year of service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) is not warranted.  The weight of the competent and credible evidence shows that the Veteran did not have chronic symptoms of ulnar or median neuropathy in service or continuously after service, as the symptoms that were ultimately diagnosed as ulnar and median neuropathy did not appear for years after service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.   

Accordingly, on this record, the criteria for service connection have not been met, and the claim of service connection for ulnar and median neuropathy on direct, secondary and presumptive bases is denied.  

Service connection for hypertension, to include as secondary to diabetes mellitus.

The Veteran has asserted that the current hypertension is caused by the service-connected diabetes mellitus.  He has also suggested that he has experienced hypertension since shortly after service.  The Board finds that the weight of the evidence demonstrates that the Veteran's hypertension is not caused by any in-service event and is not medically related to service or a service-connected disability to include his service-connected diabetes mellitus.  The weight of the competent and credible evidence establishes that his hypertension first manifested in the 1990s, prior to the onset of diabetes mellitus, and is not caused by or aggravated by the service-connected diabetes mellitus.  

There are probative medical opinions which establish that the hypertension is not related to active service and is not caused or aggravated by the service-connected diabetes mellitus.  The Veteran was afforded a VA examination in January 2013. The VA examiner reviewed the claims folder, considered the Veteran's reported medical history, and examined the Veteran.  The VA examiner opined that the current hypertension was less likely than not due to or a result of active service or due to or aggravated by the Veteran's service-connected diabetes mellitus.  The VA examiner reviewed the claims file including the private medical records and the service treatment records.  The VA examiner stated that there was no evidence of persistent elevated blood pressure in the service treatment records and the transient mild elevated blood pressure readings can be caused by stress.  The VA examiner concluded that the Veteran's blood pressure was caused by obesity and genetics and so far, his hypertension was well controlled and did not seem to be aggravated by diabetes mellitus.  

The VA examination report dated in May 2012 shows a diagnosis of hypertension.  The Veteran stated he was given medication for the blood pressure since 1976, but the examiner nevertheless opined that the Veteran's hypertension was less likely as not (less than 50/50 probability) caused by or a result of either his diabetes mellitus or his military service.

The Board finds the January 2013 and the May 2012 VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder, were knowledgeable as to the Veteran's medical history and examined the Veteran before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens; supra; see also Prejean, supra.  The medical opinions are based on sufficient facts and data.  Nieves-Rodriguez, supra. 

The Veteran himself has suggested that his hypertension is related to his service-connected diabetes mellitus.  Additionally, his wife testified at a hearing before the Board in November 2010 that the Veteran had experienced high blood pressure since she had known him (which dated back to 1971).  The Veteran and his spouse, as lay people, do not have the requisite medical expertise to provide an opinion as to the etiology and onset of hypertension.  An opinion as to the etiology of the hypertension would require knowledge of the complexities of the cardiovascular system and the various causes of hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   The Board notes that even if the Veteran and his spouse are competent to note elevated blood pressure, the actual diagnosis of hypertension goes beyond just elevated blood pressure readings.  As will be discussed, the Veteran did show elevated blood pressure at his separation physical, but just two months later it was normal on examination, and a VA examiner explained that transient mild elevated blood pressure readings can be caused by stress, and thus would not on their own constitute chronic hypertension.

Review of the record shows that hypertension manifested prior to the onset of diabetes mellitus.  The medical evidence of record shows that the Veteran had elevated blood pressure readings in 1992.  An April 1994 VA treatment record notes that the Veteran was on blood pressure medication.  The medical evidence shows that diabetes mellitus was first noted in 1996.  See the VA treatment records dated in September 1992, April 1994, March 1996, and December 1996.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension on a secondary basis.  

The Veteran also asserts that his hypertension may be due to agent orange exposure in Korea.  The claim of service connection for hypertension on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  Hypertension is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  The amended version of 38 C.F.R. § 3.309(e), Note 3, specifically states that the term ischemic heart disease does not include hypertension.  

The Veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The service treatment records do not show the diagnosis of hypertension during service or for many years thereafter.  As the Veteran pointed out, his blood pressure was 148/72 at his separation physical in September 1970, but even then, the medical officer made no suggestion that the Veteran had hypertension.  Additionally, at a VA examination several months later in December 1970, the Veteran's blood pressure was 110/78 and there is no medical evidence of record showing either elevated blood pressure or a diagnosis of hypertension for a number of years after service.  Post service medical records note that increased blood pressure readings were noted in 1992 and the Veteran was placed on hypertension medications in April 1994.  The January 2013 VA examination report indicates that the examiner reviewed the service treatment records and found no evidence of a diagnosis of hypertension.  The Board finds that the weight of the evidence shows no diagnosis of hypertension in active service and shows that hypertension did not manifest to a compensable (10 percent) degree within a year of service separation, but first manifested in the 1990s more than 20 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the claimed disease is related to service.  See Maxson, supra.  

The Board finds that the weight of the competent and credible evidence demonstrates that hypertension is not caused by any in-service event and is not medically related to active service.  The January 2013 VA examination report indicates that the VA examiner reviewed the claims folder including the service treatment records, considered the Veteran's reported medical history, and examined the Veteran.  The examiner opined that hypertension was less likely than not incurred in or caused by service.  The Board finds the January 2013 VA medical opinion to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  See Hernandez-Toyens; supra; see also Prejean, supra.  The medical opinions are based on sufficient facts and data.  Nieves-Rodriguez, supra.  There is probative evidence of record which support the VA medical opinions.  The service treatment records show that a diagnosis of hypertension was not made in service.  The medical evidence of record also shows that hypertension was diagnosed more than one year after service separation.  

There is medical evidence which suggests that there may be a relationship between the current hypertension and exposure to herbicides, such as Agent Orange.  A May 2003 Persian Gulf Registry note indicates that the Veteran's hypertension was discovered 20 years earlier and diabetes mellitus was diagnosed in 1996, and was initially treated with diet, then oral agents, and control has gotten progressively worse over past years.  It was noted that the Veteran began insulin one year earlier.  The diagnoses in pertinent part were hypertension, diabetes mellitus with peripheral neuropathy, nephropathy, and erectile dysfunction as complications, obesity, degenerative joint disease, and ulnar neuropathy.  The examiner opined that any medical condition or diagnosis (including all diagnoses and symptoms documented for this patient) could possibly be related to exposure to herbicides during prior service in Korea.  

The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds that this medical opinion to have no probative value since the opinion is speculative; the VA physician opined that there "could possibly be" a relationship, not that there was a relationship.  This medical opinion is outweighed by the May 2012 and January 2013 VA medical opinions, which are better supported and less speculative. 

The Veteran himself has related his hypertension to his active service.  The Veteran, as a lay person, does not have the competence to provide a medical opinion as to the etiology and onset of hypertension.  See Jandreau, supra.  An opinion of etiology would require knowledge of the complexities of the cardiovascular system and the various causes of unobservable hypertension and would involve objective clinical testing that he is not competent to perform.   

The Board finds the weight of the competent and credible evidence shows that hypertension did not manifest in service or within one year of service separation, and was first diagnosed in 1990s, more than 20 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) is not warranted.  The weight of the competent and credible evidence shows that the Veteran did not have chronic symptoms of hypertension in service or continuously after service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.   

As described, the criteria for service connection for hypertension have not been met, and the Veteran's claim is denied on direct, secondary, and presumptive bases.

III.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When the schedule does not provide a zero percent evaluation for a DC, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the increased rating claims.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011). Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011);

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

With respect to disabilities of the knee, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5257 governs other impairment of the knee.  It assigns respective ratings of 
10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

DC 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  
38 C.F.R. § 4.71a, DCs 5260, 5261. With respect to limitation of leg flexion, DC 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability warrants a 30 percent rating. Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

Separate disability ratings are possible for arthritis with limitation of motion under DCs 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  The Board also notes that separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Analysis:  Left Knee Increased Disability Rating

Rating in excess of 10 percent prior to August 7, 2000 for Osgood-Schlatter's disease of the left knee.

In this case, the Veteran filed a claim seeking an increased rating for his left knee in July 1992.  The Veteran perfected the appeal of this issue to the Board, and the Board remanded the issue in April 1998.  Unfortunately, it does not appear that the Board readjudicated the issue subsequently.  In an April 1991 rating decision, the RO increased the Veteran's rating for his Osgood-Schlatter's disease to 20 percent, effective the date of the VA examination showing worsening.  The RO also assigned a 10 percent rating for arthritis of the left knee, effective the date of the Board remand.  At a hearing before the Board in November 2010, the Veteran stated that he did not understand why he had not received the increase in compensation since 1993.  He argued that the reason he had not gotten the increase earlier was the failure to provide him an examination.  The Board will address this question below.

The RO assigned a 10 percent rating to the service-connected Osgood-Schlatter's disease of the left knee under Diagnostic Code 5257 prior to August 7, 2000.  The record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected left knee disability under Diagnostic Code 5257 for the time period in question.  The service-connected left knee disability was rated under Diagnostic Code 5257, by analogy, and the 10 percent rating is assigned for mild impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The medical evidence for this time period shows that the service-connected left knee disability was manifested by mild symptoms and mild impairment.  At a RO hearing in August 1993, the Veteran denied wearing any brace or support for his left knee.  A December 1996 VA treatment record notes that the Veteran reported continued difficulty with his left knee, worsening gradually over time with sharp pains, and also crepitance.  The Veteran stated the knee usually stayed swollen at this point in time.  He had seen orthopedics who recommended conservative management as of the previous year.  Physical examination revealed crepitance in the left knee with some tenderness over the lateral ligaments.  The assessment was degenerative joint disease of knees.  

A September 1996 VA treatment record notes that the physical examination revealed bilateral knee crepitance with medial tenderness.  The Veteran had difficulty with full knee extension.  No effusions were noted.  The assessment was bilateral degenerative joint disease of the knees. 

In February 1997 the Veteran underwent a VA examination at which he reported having knee pain.  Physical examination revealed tenderness to palpation over the proximal aspect of the patellar tendon and over the medial joint line.  There was no instability found.  

A May 1997 VA treatment record indicates that the Veteran was seen for a routine appointment to follow up on his service-connected disability of degenerative joint disease of the knees.  It was noted that the Veteran continued to have fairly significant difficulties with the knees, especially on the lateral knees and after walking a great distance.  It was noted that he was seen by orthopedics approximately a year earlier, who thought they had really very little to offer, and recommended that the Veteran continue non-steroidals and weight loss efforts.  Physical examination revealed bilateral knee crepitus with some popping.  There was no effusion.   

The April 1999 VA examination report indicates that the Veteran reported having knee pain, stiffness, giving way, and swelling.  Physical examination of the left knee revealed mild swelling over the lateral compartment and tenderness over the medial and lateral compartments.  There was no instability.  The examiner noted that the Veteran had some mechanical problems on the left, swelling, catching, and giving way which the examiner noted was consistent with a meniscus tear.  The March 2000 VA examination report indicates that the Veteran reported having persistent pain in the left knee.  He also reported having pain at rest, fatigue with ambulation for a quarter mile, stiffness, swelling, and a sensation of instability.  Physical examination revealed mild tenderness on palpation.  There was no instability.  

The competent and credible lay and medical evidence shows that the left knee disability was manifested by mild symptomatology with mild symptoms of tenderness to palpation, crepitus, and swelling.  There were no findings of moderate or severe symptomatology prior to August 7, 2000.  There is no finding or even suggestion of moderate or severe instability or recurrent subluxation.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257 prior to August 7, 2000.  The Board notes the concern the Veteran voiced at his Board hearing that the increased rating had not been assigned earlier because he had not been provided with a VA examination.  However, a VA examination was provided in 1997, but simply found no instability on testing.  Likewise, VA treatment records beginning in 1992 did not show instability.

The Board had considered the other diagnostic codes pertinent to rating a knee disability.  There is no evidence of ankylosis of the left knee.  Therefore, Diagnostic Code 5256 is not for application.  There is no evidence of semilunar, dislocated cartilage with frequent episodes of locking or effusion.  See the VA examinations dated in February 1997, April 1999, and March 2000.  Thus, Diagnostic Code 5258 is not for application.  The Veteran's meniscus had not been removed either rendering Diagnostic Code 5259 inapplicable.   Entitlement to higher ratings based upon limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261 is discussed below.  In summary, prior to August 7, 2000, a disability rating in excess of 10 percent for the service-connected left knee disability under Diagnostic Code 5257 is not warranted.     

The RO assigned a 20 percent rating, by analogy, under Diagnostic Code 5257, effective August 7, 2000 to the Osgood-Schlatter's disease of the left knee based upon findings of moderate impairment and moderate symptomatology.  The RO assigned the 20 percent rating based upon the findings of the August 7, 2000 VA treatment record which shows that the Veteran reported that his left knee pain was progressively worse with prolonged standing and walking.  Physical examination revealed a moderate antalgic gait on the left and moderate tenderness on the left knee.  There was full range of motion with marked crepitus.  There was no edema or erythema.  The Veteran was wearing a velcro hinged knee brace.  The assessment was degenerative arthritis of the left knee worsening.  The VA physician recommended a Depo-Medrol injection.   

A November 2000 VA treatment record notes that the Veteran recently had joint injections in the knees.  He was currently on some Darvocet along with Vioxx. 

A May 2001 VA orthopedic consult note indicates that the March 2000 x-ray examination of the left knee was within normal limits.  Physical examination revealed full range of motion to the lower extremities.  There was no atrophy or disproportion.  There was no inflammation, erythema, ecchymosis, effusion, induration or swelling to the lower extremities.  There was no calf or thigh tenderness or ligamentous laxity.  There was equivocal patellar pain on left and pain to medial malleolar area without instability.  Neurologic examination revealed that power, sensation, reflexes, and straight leg raising of the lower extremities was intact.  The impression was degenerative joint disease, left knee.  

A May 2001 VA treatment record indicates that the Veteran complained of some worsening in regard to his knee pain, mostly on the left side, and he wore a left knee brace. The physician noted that he discussed with the Veteran that he needs to address the problem with his current primary care provider about the issue of weight reduction program and the physician felt that this was the single most important step than could be taken in regard to slowing down the Veteran's disease, including his arthritis.  The assessment was degenerative joint disease of the knees.  

The January 2003 VA examination findings show that there was tenderness on the medial joint lines.  The Veteran reported having knee pain and he used a cane and a brace.  A December 2004 VA orthosurgery consult record indicates that the Veteran presented to orthopedic clinic with bilateral knee pain with an onset 37 years earlier following a fall in the service with partial patellectomy on the left.  The Veteran reported that his left knee was more painful than right and both knees were made worse by prolonged sitting, kneeling, stair climbing, and walking.  The Veteran reported occasional instability and swelling without locking or inflammation.  X-ray examination revealed that both knees were within normal limits.  Physical examination revealed full, painless range of motion in the lower extremities.  There was no atrophy, disproportion, inflammation, erythema, ecchymosis, effusion, induration, or swelling.  There was no ligamentous laxity.  McMurray testing was negative.  There was no calf or thigh tenderness.  The patellae were hypomobile with discomfort to compression on the left.  The impression was chondromalacia patella on the left.  The Veteran was instructed in exercises and was provided with bilateral hinged knee braces.  It was further noted that the Veteran needed to lose a significant amount of weight and a stationery exercise bike would be appropriate for implementation of same.  

A May 2012 VA examination report indicates that there was no functional impairment or functional loss in the left knee.  There was no tenderness or pain to palpation.  There was no instability on examination and no history of recurrent subluxation or dislocation.   

For the time period from August 7, 2000, there are no findings of severe symptomatology in the left knee.  There is no finding of severe instability or recurrent subluxation.  Thus, a rating in excess of 20 percent is not warranted under Diagnostic Code 5257 from August 7, 2000.  

The Board has considered the other diagnostic codes pertinent to rating a knee disability; but there was no evidence of ankylosis of the left knee, and Diagnostic Code 5256 is thus not for application.  There was also no evidence of semilunar, dislocated cartilage with frequent episodes of locking or effusion.  See the VA examinations dated in January 2003 and May 2012.  Thus, Diagnostic Code 5258 is not for application.   

In summary, from August 7, 2000, a disability rating in excess of 20 percent for the service-connected left knee disability under Diagnostic Code 5257 is not warranted for the reasons and bases described above.    

Initial evaluation in excess of 10 percent for left knee arthritis from April 21, 1998.

From April 21, 1998, the RO assigned a separate 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260, based upon the findings of arthritis in the left knee and limited flexion with pain on motion of the left knee.  See the April 2000 rating decision.  

The record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected left knee arthritis under Diagnostic Code 5003 and applicable criteria for rating based on limitation of motion.   

In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, the range of flexion must be limited to 30 degrees or less.  Here, on this record, the Board finding no basis for assigning a rating higher than 10 percent under Diagnostic Code 5260.  The medical evidence shows that the Veteran has consistently demonstrated flexion of the left knee well beyond 30 degrees.  For example, at a VA examination in February 1997 the Veteran demonstrated range of motion in his left knee from zero degrees to 95 degrees with pain at 95 degrees.  The April 1999 VA examination report shows that range of motion of the Veteran's left knee was zero degrees to 125 degrees.  The March 2000 VA examination report indicates that range of motion of the left knee was zero degrees to 115 degrees on passive motion and 10 degrees of extension to 110 degrees on active motion.  A May 2001 VA orthopedic consult note indicates that physical examination revealed full range of motion to the lower extremities.  There was no atrophy or disproportion.  There was equivocal patellar pain on left and pain to medial malleolar area without instability.  Neurologic examination revealed that power, sensation, reflexes, and straight leg raising of the lower extremities was intact.  The January 2003 VA examination report indicates that the range of motion of the left knee was from zero degrees to 135 degrees.  It was noted that with flare-ups with weather or heavy activity, there was a 10 percent increase in pain, a 5 percent increase in incoordination and fatigue, and a 10 percent decrease in range of motion.  

A December 2004 VA orthosurgery consult record indicates that the Veteran had full, painless range of motion to lower extremities.  There was no atrophy, disproportion, inflammation, erythema, ecchymosis, effusion, induration, or swelling.  The May 2012 VA examination report indicates that the left knee range of motion was from zero degrees to 140 degrees.  There was no limitation of motion on three repetitions.  The examiner indicated that there was no functional impairment or functional loss in the left knee.  There was no pain or tenderness on palpation.  The Veteran reported having knee pain with long walks. The examiner noted that there was no report of flare-ups affecting function.  

Under Diagnostic Code 5261, a 10 percent rating is assignable if extension of the knee is limited to 10 degrees.  However, the weight of the evidence shows that the Veteran has full extension in his left knee.  There was a limitation of the left knee extension of 10 degrees on active range of motion upon VA examination in March 2000.  However, passive range of motion showed normal extension of the left knee and subsequent examinations have consistently showed full extension of the left knee.  Thus, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.   

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 or functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  

However, there is no showing of an additional limitation of flexion or extension of due to pain involving the left knee.  Significantly, the May 2012 VA examination report indicates that there was no additional limitation of motion with repetition and there was no functional impairment or functional loss in the left knee.  The January 2003 VA examination report indicates that with flare-ups with weather or heavy activity, there was a 10 percent increase in pain, a 5 percent increase in incoordination and fatigue, and a 10 percent decrease in range of motion.  The Board finds that this is not a sufficient finding for a higher rating based upon functional loss or impairment.  The Board notes that a 10 percent additional loss of motion would amount to a loss of flexion of the left knee of approximately 13 degrees.  Even with this loss of flexion considered, the Veteran still has motion well beyond 30 degrees, as he demonstrated range of motion to more than 100 degrees at the examination.  Also, as noted above, there was full range of motion of the left knee demonstrated on VA examination in May 2012 and there was no evidence of functional impairment or functional loss. 

Overall, the current rating for the service-connected left knee disability is found to encompass any additional functional impairment due to pain.  The disability picture in this sense is not shown to have been productive of any impairment of extension or to have caused a restriction of flexion due to pain that would equate with a limitation to 30 degrees or less.  See DeLuca; supra.  

The VA examinations showed that the Veteran had full extension and flexion to well beyond 30 degrees even when pain and repetitive use were considered.  Thus, an additional loss of extension or flexion left knee motion due to pain or other factors such as weakness, fatigability, incoordination or lack of endurance is not demonstrated.  Based on the evidence of record, there is no basis for the assignment of a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 in this case.  

It is not disputed that the Veteran has experienced left knee pain, but even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not, as the VA examiner in 2012 specifically found no evidence of functional impairment or functional loss.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of flexion.
 
In summary, the Board concludes that a rating in excess of 10 percent for the service-connected left knee arthritis on the basis of limitation of motion is not warranted at any time during the appeal period.   

The VAOPGCPREC 23-97 and VAOPGCPREC 9-98 have been considered and applied in this case.  Separate 10 percent and 20 percent ratings are assigned to the left knee disability under Diagnostic Code 5257 for symptoms of swelling, tenderness, and crepitus, in addition to the 10 percent rating assigned for the arthritis of the left knee and the limitation of motion and pain due to the arthritis.  There are no objective findings of instability or subluxation in the left knee at any time during the entire appeal period.  A separate compensable rating for instability if the left knee is not warranted.  A separate compensable rating for limitation of extension of the left knee pursuant to VAOPGCPREC 9-2004 is not for application for the appeal period for the reasons discussed above.  

While a rating in excess of 10 percent is not warranted for painful arthritis as the requisite limitation of motion has not been shown, the Board has considered the issue of whether the 10 percent rating should date back earlier than April 1998.  In this case, the Board concludes that it should.  The rating decision which assigned the 10 percent rating concluded that the Board had denied the Veteran's claim and that the April 1998 Board decision was a claim for an increase.  However, a review of the record shows that the Veteran filed a claim for an increased rating that was received July 31, 1992.  This claim is still on appeal and has not yet been finally decided, as the Board remanded for development in April 1998.  X-rays of the Veteran's left knee from July 1992 showed slight narrowing of the medial compartment, which a medical professional medical professional indicated was degenerative joint disease in the left knee.  In March 1993, it was noted that the Veteran's left knee degenerative joint disease was causing pain.  As such, the Board believes that the evidence of record reflects a painful left knee from the date of the Veteran's claim, and therefore the 10 percent rating should date from July 31, 1992, consistent with 38 C.F.R. § 4.59.  To this extent the Veteran's claim is granted.  A rating in excess of 10 percent is again not warranted, because the requisite limitation of motion has not been shown.

Extraschedular Consideration

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, it must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's service-connected left knee disability is manifested by arthritis, noncompensable limitation of motion, pain, crepitus, and tenderness.  The level of severity of the Veteran's left knee disability is adequately contemplated by the applicable diagnostic criteria.  The diagnostic codes pertinent to rating a knee disability rate the knee disability based upon symptoms of limitation of motion, instability or subluxation, ankylosis, and dislocation or removal of knee cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261.  The criteria provide for higher ratings for knee symptoms.  Separate ratings are possible for knee symptoms such as instability in addition to a rating for limitation of motion.  As discussed, the manifestations of the service-connected left knee disability are contemplated by the rating schedule in that the assigned ratings reasonably assess the severity of the overall condition.  In this sense, they are not shown to be unusual or exceptional.  The rating criteria reasonably describe his disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.


ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied. 

Service connection for a right foot disability is denied. 

Service connection for peripheral neuropathy of the upper extremities is granted.   

Service connection for ulnar and median neuropathy of the upper extremities is denied.  

Service connection for hypertension is denied.

A disability rating in excess of 10 percent prior to August 7, 2000, and in excess of 20 percent from August 7, 2000, for Osgood-Schlatter's disease of the left knee is denied.  

An initial evaluation in excess of 10 percent for left knee traumatic arthritis is denied.  

An earlier effective date of July 31, 1992 is granted for the left knee traumatic arthritis, subject to the laws and regulations governing the award of monetary benefits.




REMAND

Regarding the claim for service connection for a back disability, review of the record reveals that in a June 2013 VA Form 9, the Veteran requested a hearing before the Board at the local RO.  See the VA Form 9 dated in June 2013.  The Veteran has not yet been afforded a hearing before the Board on this issue.  This should be done.
Accordingly, the case is REMANDED for the following action:

Schedule a Board personal hearing to be held at the RO before a Veterans Law Judge per the Veteran's request.  A copy of the notice sent to the Veteran referable to the scheduling of the hearing should be placed in the record  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


